Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20200055706, hereafter Chang) in view of Stahn (US 20150354735, hereafter Stahn).
	Regarding claims 1 and 10, Chang discloses an elevator sheave (Fig 2. Traction sheave 131) with a composite coating (Fig 3. Composite coating 141) for traction (Fig 3. Traction surface 133, Paragraph [0030]).
	Chang does not disclose a liner comprising and inner and outer surface with wear resistance nanoparticles.
However, Stahn discloses a lining comprising an inner and outer surface (Fig 2. Outer coating 7, inner coating 8) comprising a composite material (Paragraph [0035]) and a plurality of wear resistance particles (Paragraph [0036]) that are nanoparticles (Paragraph [0012]) that establish a traction characteristic of the outer surface (Paragraph [0026]).
Therefore:
Based on Stahn’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang by applying the teachings of Stahn to Chang, i.e. place the composite liner of Stahn on the elevator sheave of Chang. This would be beneficial as the liner of Stahn provides an inner and outer coating that can be calibrated to provide proper attachment to the sheave, which may require different coating characteristics for the inner and outer surfaces.
	Regarding claim 3, Chang/Stahn teaches elevator sheave liner of claim 1.
Thus far, Chang/Stahn does not teach that the size of the nanoparticles are between 10 nm and 1000 nm.
However, Stahn discloses at least some of the wear resistance particles (Paragraph [0036]) are nanoparticles (Paragraph [0012]) and the size of the nanoparticles is between about 10 nm and about 1000 nm (Paragraph [0036]).
Therefore:
Based on Stahn’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang/Stahn by applying the teachings of Stahn to Chang/Stahn, i.e. use nanoparticles between 10 nm and 1000 nm as wear resistance particles. This would be beneficial as the use of nanoparticles between 10 nm and 1000 nm would provide an optimal size for particle traction.
	Regarding claim 4, Chang discloses particles dispersed uniformly throughout the composite material (Fig 3. Composite coating 141) of the liner body (Paragraph [0037]).
	Regarding claim 5, Chang/Stahn discloses the elevator sheave liner of claim 1.
Thus far, the combination of Chang/Stahn does not teach resistance particles comprise between 0.1% and 20% of the liner body by weight.
However, Stahn teaches the liner body (Fig 2. Outer coating 7, inner coating 8) comprises between 0.1% and 20% by weight (Paragraph [0035]) wear resistance particles (Paragraph [0036]).
Therefore:
Based on Stahn’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang/Stahn by applying the teachings of Stahn to Chang/Stahn, i.e. maintain that the particles comprise between 0.1% and 20% of the weight of the sheave liner. This would be beneficial as the remaining liner weight can be used for the composite material, ensuring a proper sheave liner weight is reached.
	Regarding claim 6, Chang/Stahn teaches the elevator sheave liner of claim 1.
Thus far, the combination of Chang/Stahn does not teach the wear resistance particles have a Moh’s hardness of 5 or above.
However, Stahn teaches the wear resistance particles (Paragraph [0036]) have a hardness of at least 5 on the Moh's hardness scale (Paragraph [0013]).
Therefore:
Based on Stahn’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang/Stahn by applying the teachings of Stahn to Chang/Stahn, i.e. ensure the wear resistance particles have a Moh’s hardness of 5 or above. This would be beneficial as the wear resistance particles need to be at least hard enough to provide proper traction and to ensure the particles do not wear against a hoist rope.
	Regarding claim 7, Chang/Stahn teaches the elevator sheave liner of claim 6. 
Thus far, the combination of Chang/Stahn does not teach the wear resistance particles comprise silicon carbide.
However, Stahn teaches the wear resistance particles (Paragraph [0036]) comprise silicon carbide (SiC) (Paragraph [0013]).
Therefore:
Based on Stahn’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang/Stahn by applying the teachings of Stahn to Chang/Stahn, i.e. use silicon carbide as the material for the wear resistance particles. This would be beneficial as silicon carbide would work as an appropriate material to provide traction between the sheave liner and elevator hoist rope.
	Regarding claim 8, Chang teaches wherein the at least some of the wear resistance particles that establish the traction characteristic are exposed on the outer surface (Paragraph [0036]).
	Regarding claim 11, Chang discloses an elevator sheave (Fig 2. Traction sheave 131) with a composite coating (Fig 3. Composite coating 141) for traction (Fig 3. Traction surface 133, Paragraph [0030]).
Chang does not disclose a method that includes placing the liner on an elevator sheave.
However, Stahn teaches a method for creating a traction liner (Fig 2. Outer coating 7, inner coating 8) comprising a composite material (Paragraph [0035]) and a plurality of wear resistance particles (Paragraph [0036]).
Therefore:
Based on Stahn’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang by applying the teachings of Stahn to Chang, i.e. create a method that places the composite liner of Stahn onto the elevator sheave of Chang. This would be beneficial as the liner of Stahn, which is capable of providing traction, could then be applied to an elevator sheave as a mixed composite material.
	Regarding claims 12 and 18, Chang/Stahn teaches the method of claim 11.
Thus far, the combination of Chang/Stahn does not teach the wear resistance particles have a Moh’s hardness of 5 or above.
However, Stahn teaches the wear resistance particles (Paragraph [0036]) have a hardness of at least 5 on the Moh's hardness scale (Paragraph [0013]).
Therefore:
Based on Stahn’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang/Stahn by applying the teachings of Stahn to Chang/Stahn, i.e. ensure the wear resistance particles have a Moh’s hardness of 5 or above. This would be beneficial as the wear resistance particles need to be at least hard enough to provide proper traction and to ensure the particles do not wear against a hoist rope.
	Regarding claim 13, Chang/Stahn teaches the method of claim 11. 
Thus far, the combination of Chang/Stahn does not teach the wear resistance particles comprise silicon carbide.
However, Stahn teaches the wear resistance particles (Paragraph [0036]) comprise silicon carbide (SiC) (Paragraph [0013]).
Therefore:
Based on Stahn’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang/Stahn by applying the teachings of Stahn to Chang/Stahn, i.e. use silicon carbide as the material for the wear resistance particles. This would be beneficial as silicon carbide would work as an appropriate material to provide traction between the sheave liner and elevator hoist rope.
	Regarding claim 15, Chang/Stahn teaches the method of claim 11.
Thus far, Chang/Stahn does not teach that the size of the nanoparticles are between 10 nm and 1000 nm.
However, Stahn discloses at least some of the wear resistance particles (Paragraph [0036]) are nanoparticles (Paragraph [0012]) and the size of the nanoparticles is between about 10 nm and about 1000 nm (Paragraph [0036]).
Therefore:
Based on Stahn’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang/Stahn by applying the teachings of Stahn to Chang/Stahn, i.e. use nanoparticles between 10 nm and 1000 nm as wear resistance particles. This would be beneficial as the use of nanoparticles between 10 nm and 1000 nm would provide an optimal size for particle traction.
	Regarding claim 16, Chang discloses particles dispersed uniformly throughout the composite material (Fig 3. Composite coating 141) of the liner body (Paragraph [0037]).
	Regarding claim 17, Chang/Stahn discloses the method of claim 11.
Thus far, the combination of Chang/Stahn does not teach resistance particles comprise between 0.1% and 20% of the liner body by weight.
However, Stahn teaches the liner body (Fig 2. Outer coating 7, inner coating 8) comprises between 0.1% and 20% by weight (Paragraph [0035]) wear resistance particles (Paragraph [0036]).
Therefore:
Based on Stahn’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang/Stahn by applying the teachings of Stahn to Chang/Stahn, i.e. maintain that the particles comprise between 0.1% and 20% of the weight of the sheave liner. This would be beneficial as the remaining liner weight can be used for the composite material, ensuring a proper sheave liner weight is reached.
	Regarding claim 20, Chang teaches surface roughening particles that provide direct surface traction (Paragraph [0036]).
Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang/Stahn in view of Carter (KR 20170009946, hereafter Carter).
	Regarding claim 2, Stahn discloses wear resistance particles.
Stahn does not disclose the wear resistance particles are microparticles and the size of the microparticles is between about 1 pm and about 20 pm.
However, Carter discloses wear resistance particles are microparticles with a size between .1 to 50 microns (Paragraph [0125] “The abrasive particles typically have a size in the range of from about 0.1 to 1500 microns, usually about 1 to 400 microns, preferably about 0.1 to 100 microns, and most preferably about 0.1 to 50 microns.”).
Therefore:
 Based on Carter’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang/Stahn by applying the teachings of Carter to Chang/Stahn, i.e. use particles of .1 to 50 microns on the sheave liner. This would be advantageous as smaller particles would allow for more uniform grip along the sheave, as more particles can fit into the same area.
	Regarding claim 14, Chang/Stahn teaches the method of claim 11.
Stahn does not disclose the wear resistance particles are microparticles and the size of the microparticles is between about 1 pm and about 20 pm.
However, Carter discloses wear resistance particles are microparticles with a size between .1 to 50 microns (Paragraph [0125] “The abrasive particles typically have a size in the range of from about 0.1 to 1500 microns, usually about 1 to 400 microns, preferably about 0.1 to 100 microns, and most preferably about 0.1 to 50 microns.”).
Therefore:
Based on Carter’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang/Stahn by applying the teachings of Carter to Chang/Stahn, i.e. use particles of .1 to 50 microns on the sheave liner. This would be advantageous as smaller particles would allow for more uniform grip along the sheave, as more particles can fit into the same area.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang/Stahn in view of Hubbard (US 20200055696, hereafter Hubbard).
	Regarding claim 9, Chang/Stahn teach the sheave liner of claim 1.
Thus far, the combination of Chang/Stahn does not teach the liner composite comprises thermoplastic polyurethane.
However, Hubbard teaches a liner (Fig 2. Sheave liner 32) comprising polyurethane (Paragraph [0035]).
Therefore:
 Based on Hubbard’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang/Stahn by applying the teachings of Hubbard to Chang/Stahn, i.e. use a polyurethane thermoplastic, which already serves as a sheave liner, as the composite material for a sheave liner. This would be beneficial as polyurethane, being suitable to serve as a sheave liner material, will be able to support the wear resistance particles as well as provide traction to the elevator hoist rope.
	Regarding claim 19, Chang/Stahn teach the method of claim 18.
Thus far, the combination of Chang/Stahn does not teach the liner composite comprises thermoplastic polyurethane.
However, Hubbard teaches a liner (Fig 2. Sheave liner 32) comprising polyurethane (Paragraph [0035]).
Therefore:
 Based on Hubbard’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chang/Stahn by applying the teachings of Hubbard to Chang/Stahn, i.e. use a polyurethane thermoplastic, which already serves as a sheave liner, as the composite material for a sheave liner. This would be beneficial as polyurethane, being suitable to serve as a sheave liner material, will be able to support the wear resistance particles as well as provide traction to the elevator hoist rope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190023535, teaches a rope and elevator arrangement with an elevator sheave.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GATELY III whose telephone number is (571)272-8716. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.J.G./Examiner, Art Unit 3655                                                                                                                                                                                                        




/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655